Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one player of video configured with executable instructions . . . .” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation “wherein the metadata comprises. . .”.in claim refers to a previously cited metadata which does not appear in the claim. Therefore, these citations are vague and confusing because it is unclear what feature or element is further limited by this language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, 13, 14, 21, 22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2006/0120560 A1 to Davis et al (hereinafter ‘Davis’).
Regarding claim 1, Davis discloses a system (Fig. 1 system 10) comprising: at least one source of video, the source of video configured with executable instructions for embedding in at least one frame of original video at least one visible watermark (Para [0033], wherein while the invention is illustrated with reference to steganographic watermark technology for identifying the initial content (i.e., that sensed by device 12), other technologies can alternatively be used. These include data glyphs, 1- and 2-D barcodes, magnetic ink, as visible watermark, RF ID tags, UV or IR markings, etc.) established at least in part by a portion of the frame (Para [0140], wherein another control on the UI controls the advance and rewind of the media, permitting the user to determine the location at which different watermark data begins and ends. Graphical paradigms known from video- and audio-editing tools can be used to indicate the starting and ending frames/samples for each different watermark  payload.) less than one hundred per cent (100%) of the frame having pixels altered from the original video (Para [0131], wherein in transform-based watermark techniques, this can mean leaving transform coefficient(s) corresponding to the "copy never" bit un-changed. If the watermarking is effected in the temporal sample domain (or spatial domain, for image data), this can mean leaving certain samples (pixels) unmodified. As embedding less than the 100% of the frame); and at least one player of video configured with executable instructions for identifying the watermark and based thereon accessing a link to the original video (Para [0119], wherein promotional clips presented before a feature film presentation, inherently on a player, can include watermark data that point (either by a literally encoded web address link, or by an ID code that indexes a literal link in a remote link database) to reviewer critiques of the previewed movies. . . . Other watermark-conveyed web links can present opportunities to buy the movie on videotape, as the original video, to purchase the movie soundtrack, to buy movie-related toys and games, etc.).
Regarding claim 11, Davis discloses a method comprising: re-recording an original video to render a re-recorded video (Para [0051], wherein the downloaded data can be stored by the consumer-recipient onto any other writeable media (e.g. hard disk, CD, DVD, tape, videotape, etc.). as re-recorded video); identifying a watermark in at least one frame of the original video (Para [0119], wherein promotional clips, as frames,  presented before a feature film presentation, as the original video, can include watermark data); based at least in part on the watermark, providing, in the re-recorded video, a link to the original video (Para [0119], wherein promotional clips presented before a feature film presentation can include watermark data that point (either by a literally encoded web address link, or by an ID code that indexes a literal link in a remote link database) to . . . . Other watermark-conveyed web links can present opportunities to buy the movie on videotape, as the link to the original video).
Regarding claim 13, Davis discloses the method comprising: based at least in part on the watermark, providing metadata associated with the original video (Para [0281]-[0219], wherein Meta-data is commonly exchanged between server and client computers in conjunction with the digital objects to which they relate (e.g., the text of a Mark Twain book). As detailed herein, an important application of watermarking is likewise to convey information about media--in this case embedded within the media content itself (e.g., providing unique identification)).
Regarding claim 14, Davis discloses the method comprising: based at least in part on the watermark, providing a link to the original video and providing metadata associated with the original video (Para [0220], wherein consider an application program or other client process that receives a watermarked media object. The watermark includes an MGA for that object (which, as noted above, may not specify an ultimate IP address). Stored at the MGA site is meta-data corresponding to the object. By linking to the MGA site identified by the object's watermark, the client computer can obtain the meta-data corresponding to the object. This data can be stored at the client computer and used just as any other meta-data, e.g., to define the local functions that should be available for use with that object (e.g., buy, search, etc.), e.g. inherently as the original video).
Regarding claim 21, Davis discloses wherein the watermark indicates a re-recording of the original video (Para [0129], wherein the second watermark must generally be encoded in an "orthogonal" domain, so that it will be detectable notwithstanding the continued presence of the original watermark. Compliant equipment must then check for both watermarks, and refuse to copy if either is found to have the "copy never" bit asserted. as inherent one exemplary re-recording indication of the original video).
Regarding claim 22, Davis discloses wherein the watermark indicates information pertaining to at least one influencer associated with a re-recording of the original video  .
Regarding claim 24, Davis discloses wherein the watermark indicates a re-recording of the original video (Para [0129], wherein the second watermark must generally be encoded in an "orthogonal" domain, so that it will be detectable notwithstanding the continued presence of the original watermark. Compliant equipment must then check for both watermarks, and refuse to copy if either is found to have the "copy never" bit asserted. as inherent one exemplary re-recording indication of the original video).
Regarding claim 25, Davis discloses wherein the watermark indicates information pertaining to at least one influencer associated with a re-recording of the original video (Para [0216], wherein Meta-data, as the information pertaining to an influencer e.g. the author, in formats known as XML, SGML, and HTML, is widely used to communicate information about digital objects (e.g., author, keywords, price, rights, caption, etc.). More generally, meta-data can be thought of as any data construct which associates the name of a property (e.g., "author), with the value of the property (e.g., "Mark Twain"), wherein the author is inherently an influencer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view US 9,912,986 B2 to Eyer et al (hereinafter ‘Eyer’).
Regarding claim 2, Davis does not specifically disclose wherein the pixels altered from the original video are altered by shifting a brightness and/or color value of the pixels without disrupting an image shown in the frame. Eyer discloses wherein the pixels altered from the original video are altered by shifting a brightness and/or color value of the pixels without disrupting an image shown in the frame (column 13, lines 6-7, wherein lower values of luminance, as brightness, can be used, to reduce visibility, alternative language as disrupting an image). Davis and Eyer are combinable because they both disclose video watermarking. Therefore, before the effective filing date of the Applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to combine the pixels altered from the original video are altered by shifting a brightness and/or color value of the pixels without disrupting an image shown in the frame of Eyer’s system with Davis’ in order to be able to adjust for distraction of viewer that can result from frequently changing pixel luminance values when the watermark is within a visible area of the display (column 14, lines 14-18).
Regrading claim 4, Davis does not specifically disclose wherein the watermark is repeated in the frame of video in at least two respective regions of the frame. Eyer discloses wherein the watermark is repeated in the frame of video in at least two respective regions of the frame (column 13, lines 38-41, wherein due to the nature of video encoding, the integrity of metadata on line 1 has been found to be improved if the same data is repeated on line 2, as second region). Davis and Eyer are combinable because they both disclose video watermarking. Therefore, before the effective filing date of the Applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to combine the wherein the watermark is repeated in the frame of video in at least two respective regions of the frame of Eyer’s system with Davis’ in order to increase the integrity of the metadata (column 13, lines 15-18).

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US 2015/0086067 A1 to Mehta et al (hereinafter ‘Mehta’).
Regrading claim 3, Davis discloses establishing a bar code in the original video however, Davis does not specifically disclose wherein the pixels altered from the original video establish a quick response (QR) code. Mehta discloses wherein the pixels altered from the original video establish a quick response (QR) code (para [0053], wherein watermark information is gathered and converted into an image watermark with unique identifiers, preferably QR code 702). Davis and Mehta are combinable because they both disclose video watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the pixels altered from the original video establish a quick response (QR) code, of Mehta’s system with Davis’s because QR codes are capable of carrying a large amount of information, and the data contained in QR code is protected from noise and damage, hence increasing the resilience against common signal processing attacks such as noising (para [0054]).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US 2015/0016661 A1 to Lord.
Regrading claim 5, Eyer does not specifically discloses wherein the original video comprises a computer simulation. Lord discloses the original video comprises a computer simulation (para [0256], wherein auxiliary data signals may be encoded within motion imparted to an object. For example, in a simulator ride (i.e., a type of amusement park or fairground ride, in which a platform on which a patron is seated is moved above by a set of computer-controlled hydraulic legs), subtle motions, tilts or vibrations can be added, as an auxiliary data signal, to the larger-scale platform motion.). Davis and Lord are combinable because they both disclose video watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the original video comprises a computer simulation, of Lord’s system with Davis’s because simulation cause subtle motions, tilts or vibrations that can be added, as an auxiliary data signal, to the larger-scale platform motion (para [0256]).
Regarding claim 6, Davis does not specifically disclose wherein the original video comprises a video of real-world activity. Lord discloses the original video comprises a video of real-world activity (Para [0154], wherein for live events, as real-world activity, or live events playing pre-recorded (or not pre-recorded material), the ID is inserted by watermarking performed live by inserting that ID as part of the AV production flow at the sound booth.). Davis and Lord are combinable because they both disclose media content watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the original video comprises a video of real-world activity, of Lord’s system with Davis’s because the watermark ID for the event allows instant identification by the content hosting systems, cloud storage systems, social networking systems, and the like (Para [0169]).
Regarding claim 7, Davis does not specifically disclose wherein the metadata comprises haptic generation metadata. Lord discloses the metadata comprises haptic generation metadata (Para [0253], wherein the found metadata (or other captured or uploaded content) can then be transmitted to (or otherwise be made accessible to) the device that captured or accessed the content on which the query was based (e.g., for rendering--via imagery, sound, haptic cues, etc.--to a user of the device).). Davis and Lord are combinable because they both disclose media content watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the metadata comprises haptic generation metadata, of Lord’s system with Davis’s as alternative receipt of query results that a system such as the watermark server 1308 to find one or more items of the metadata (Para [0253]).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US 2016/0150297 A1 to Petrovic et al (hereinafter ‘Petrovic’).
Regarding claim 8, Davis does not specifically disclose wherein the receiver is configured with executable instructions for embedding in a copy of the original video a substitute watermark representing a link to the original video, or metadata associated with the original video, along with metadata associated with the copy of the original video. Petrovic discloses the receiver is configured with executable instructions for embedding in a copy of the original video a substitute watermark representing a link to the original video, or metadata associated with the original video, along with metadata associated with the copy of the original video (Para [0016], wherein the processor executable code, upon execution by the processor, additionally causes the device to embed one or more symbols of a new watermark message in the primary content such that boundary locations of the one or more symbols of the new watermark message coincide with boundary locations of one or more symbols of the one or more pre-existing watermark messages. The new watermark message includes a server code field and an interval code field that indicate availability of a second metadata associated with the primary content. The processor executable code, upon execution by the processor, also causes the device to transmit information associated with the new watermark message to a server device associated with the content distributor, where the transmitted information including timing information associated with the new watermark message, as the substitute watermark, and to transmit the primary content to the client device to enable access to the first or the second metadata at the client device upon recovery of the new watermark message, as the linking the metadata to the original content). Davis and petrovic are combinable because they both disclose media content watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the receiver is configured with executable instructions for embedding in a copy of the original video a substitute watermark representing a link to the original video, or metadata associated with the original video, along with metadata associated with the copy of the original video, of Petrovic’s system with Davis’s because the system can provide plurality metadata that can enable presentation of a first program or service, or a second program of service, respectively, at the client device (Para [0017]).
Regarding claim 9, in the combination of Davis and Petrovic, Petrovic further discloses wherein the receiver is configured with executable instructions for embedding in a copy of the original video a substitute watermark representing a link to the original video along with metadata associated with the copy of the original video (Para [0016], wherein, the processor executable code, upon execution by the processor, also causes the device to transmit information associated with the new watermark message to a server device associated with the content distributor, where the transmitted information including timing information associated with the new watermark message, as the substitute watermark, and to transmit the primary content to the client device to enable access to the first or the second metadata at the client device upon recovery of the new watermark message, as the linking the metadata to the original content).).  
Regarding claim 10, in the combination of Davis and Petrovic, Petrovic further discloses wherein the receiver is configured with executable instructions for embedding in a copy of the original video a substitute watermark representing metadata associated with the original video along with metadata associated with the copy of the original video (Para [0016], wherein, the processor executable code, upon execution by the processor, also causes the device to transmit information associated with the new watermark message to a server device associated with the content distributor, where the transmitted information including timing information associated with the new watermark message, as the substitute, and to transmit the primary content to the client device to enable access to the first or the second metadata at the client device upon recovery of the new watermark message, as the linking the metadata to the original content).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of US 2017/0118537 A1 to Stransky-Heilkron et al (hereinafter ‘Stransky-Heilkron’)
Regarding claim 26, Davis does not specifically disclose the method comprising embedding, responsive to re-recording a first video, a watermark to point to at least two network locations at which respective earlier versions of the first video can be accessed. Stransky-Heilkron discloses the player of video is configured with executable instructions to embed, responsive to re-recording a first video, a watermark to point to at least two network locations at which respective earlier versions of the first video can be accessed (Para [0046], wherein the block 501 and 503 are performed by the processing device of a head end server. At block 501, the processing device marks versions of content with a watermark value (e.g., 0 or 1). At block 503, the processing device publishes a manifest that includes addresses associated with versions of segments of content.). Davis and Stransky-Heilkron are combinable because they both disclose media content watermarking. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the embedding, responsive to re-recording a first video, a watermark to point to at least two network locations at which respective earlier versions of the first video can be accessed, of Stransky-Heilkron’s method with Davis’s because the requesting device would be able to requests a version of a segment with the best available quality level in view of the device's available processing resources (Para [0015].

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the prior art or the prior art of record specifically, Davis and Stransky-Heilkron, does not disclose:
. . . wherein the player of video is configured with executable instructions to embed, responsive to re-recording a first video, a watermark to point to at least two network locations at which respective earlier versions of the first video can be accessed, of claim 23 combined with other features and elements of the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662